

117 HRES 100 IH: Calling on the President of the United States to take executive action to broadly cancel Federal student loan debt.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 100IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Ms. Pressley (for herself, Ms. Omar, Ms. Waters, Ms. Adams, Mr. Bowman, Mr. Torres of New York, Mr. Jones, Ms. Barragán, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Ms. Bush, Mr. Carson, Ms. Clarke of New York, Mr. Cohen, Ms. Dean, Ms. Escobar, Mr. Espaillat, Mr. García of Illinois, Mr. Gomez, Mr. Vicente Gonzalez of Texas, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Khanna, Mr. Lawson of Florida, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Mr. McGovern, Ms. Meng, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Ms. Ocasio-Cortez, Mr. Panetta, Mr. Pocan, Ms. Schakowsky, Mr. Sires, Mr. Thompson of Mississippi, Ms. Tlaib, Ms. Velázquez, Mrs. Watson Coleman, Ms. Williams of Georgia, Ms. Wilson of Florida, Ms. Newman, Mr. Danny K. Davis of Illinois, Ms. Roybal-Allard, Ms. Bass, Mrs. Carolyn B. Maloney of New York, Mr. Evans, Mr. Cárdenas, Ms. Porter, and Ms. Sewell) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling on the President of the United States to take executive action to broadly cancel Federal student loan debt.Whereas the United States is facing historic public health and economic crises caused by the coronavirus (COVID–19) pandemic that threatens the financial well-being of nearly every American family;Whereas even before the COVID–19 pandemic, the United States also faced a historic student loan crisis, which is currently holding back our struggling economy and restricting opportunity and prosperity for millions of American families;Whereas nearly 43,000,000 Americans currently hold more than $1,500,000,000,000 in Federal student loan debt;Whereas more than 9,000,000 Federal student loan borrowers are currently in default on those Federal student loans;Whereas the COVID–19 economic recession and historic unemployment have compounded stagnant wages, labor market discrimination, and rising costs of living, making it nearly impossible for many Americans to ever fully repay their student loans;Whereas this historic student debt crisis has left millions of Americans less prepared to weather the recession triggered by the COVID–19 pandemic as Black and brown communities, which never fully recovered from the devastating effects of the previous economic recession, have been hit hardest by the devastating health and economic consequences of the COVID–19 pandemic;Whereas student debt disproportionately impacts Black and brown borrowers, who face the worst effects of the student debt crisis, with—(1)Black households disproportionately holding the most debt, compared to other households;(2)Black students, due to ongoing structural barriers that have resulted in persistent racial inequities in incomes and wealth, forced to accrue more student debt and more often than their White peers;(3)Black student borrowers struggling more in student loan repayment, including defaulting at higher rates than their White peers;(4)nearly half of Black graduates owing more on their undergraduate student loans 4 years after graduation than they did when they received their degrees;(5)the median Black student borrower owing 95 percent of his or her debt 20 years after starting college, while the median White student borrower would owe 6 percent of his or her debt after such period;(6)Latino student borrowers, who borrow at rates similar to their White peers despite having lower household incomes and significantly less household wealth, being more likely than their White peers to default on their student loans;(7)within 6 years of starting school, Latino borrowers being almost twice as likely to default on their student loans, in comparison to their White peers; and(8)women of color, particularly Black women, on average taking on more student loan debt than members of any other group and being more likely to face difficulties repaying student loans;Whereas parents, grandparents, and older individuals are especially vulnerable to the burden of student loan debt, as people over the age of 50 are most likely to default on their student loans, and over 114,000 retired people have had their Social Security benefits garnished due to their student loans;Whereas almost one-third of the outstanding Federal student loan debt is held by individuals who did not complete their degree or program, and nearly 40 percent of Federal student loan borrowers have no degree 6 years after enrolling in college;Whereas Black students and other students who have attended historically Black colleges and universities have had to bear a larger share of student loan debt because of the historic and continued underfunding of these institutions at the State and Federal levels;Whereas student loan debt cancellation for the families that need it most can substantially increase Black and Latino household wealth and help close racial wealth gaps;Whereas women hold more than two-thirds of the Nation’s student loan debt and must borrow an average of $3,000 more than men to obtain higher education;Whereas if left unaddressed, the student debt crisis will worsen inequality, exacerbate the current recession, widen the racial wealth gap, and slow economic recovery;Whereas broad student loan debt cancellation is the most efficient and effective solution to our student debt crisis, would help millions of families, and would remove a significant drag holding back our economy;Whereas broad student loan debt cancellation would provide immediate relief to millions of American families who are struggling during this pandemic and recession, and prevent them from having an unsustainable student debt burden waiting for them once this pandemic is over;Whereas broad student loan debt cancellation would provide a boost to our struggling economy through a consumer-driven economic stimulus, greater home-buying rates and housing stability, expanded access to more affordable financial products including car loans and mortgages, higher college completion rates, and greater small business formation;Whereas more than 230 community, civil rights, consumer, and student advocacy organizations have urged student loan debt cancellation for all borrowers in response to the COVID–19 pandemic public health and economic crises;Whereas canceling up to $50,000 in Federal student loan debt per borrower is the most equitable way to ensure the benefits of cancellation reach the borrowers most in need of relief because that action would lift a disproportionate number of low-income borrowers and Black and Latino borrowers completely out of student debt, including nearly 90 percent of all borrowers in the lowest income quintile and over 90 percent of Black and Latino borrowers in the lowest income quartile;Whereas borrowers who would receive full student loan debt cancellation if the Federal Government canceled $50,000 per borrower in student loan debt have lower income and assets than the borrowers who would receive partial cancellation if the Federal Government took that action;Whereas Congress has already granted the Secretary of Education the legal authority to broadly cancel student debt under section 432(a) of the Higher Education Act of 1965 (20 U.S.C. 1082(a)), which grants the Secretary the authority to modify, . . . compromise, waive, or release any right, title, claim, lien, or demand, however acquired, including any equity or any right of redemption;Whereas, in 2020, the Department of Education reportedly used this authority to implement relief for Federal student loan borrowers during the COVID–19 pandemic; andWhereas, on June 29, 2020, President Donald J. Trump, with the support of Secretary of Education Betsy DeVos, vetoed H.J. Res. 76 Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Education relating to Borrower Defense Institutional Accountability, blocking a resolution that passed Congress with bipartisan support to overturn a Department of Education rule that makes it harder for defrauded Federal student loan borrowers to see their loans discharged: Now, therefore, be itThat the House of Representatives—(1)recognizes the Secretary of Education’s broad administrative authority to cancel Federal student loan debt under the existing authorities of section 432(a) of the Higher Education Act of 1965 (20 U.S.C. 1082(a));(2)calls on the President of the United States to take executive action to broadly cancel up to $50,000 in Federal student loan debt for Federal student loan borrowers administratively using existing legal authorities under such section 432(a), and any other authorities available under the law;(3)encourages the President of the United States, in taking such executive action, to use the executive’s authority under the Internal Revenue Code of 1986 to ensure no tax liability for Federal student loan borrowers resulting from administrative debt cancellation;(4)encourages the President of the United States, in taking such executive action, to ensure that administrative debt cancellation helps close racial wealth gaps and avoids the bulk of Federal student loan debt cancellation benefits accruing to the wealthiest borrowers; and(5)encourages the President of the United States to continue to pause student loan payments and interest accumulation for Federal student loan borrowers for the entire duration of the COVID–19 pandemic.